NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BANGALLY FATTY,                                 Nos. 18-72918
                                                     19-71929
                Petitioner,
                                                Agency No. A097-119-552
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petitions for Review of Orders of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      In these consolidated petitions for review, Bangally Fatty, a native and

citizen of the Gambia, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying his motion to reconsider and terminate and his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law. Toor v. Lynch, 789 F.3d 1055, 1059 (9th Cir. 2015). We deny


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petitions for review.

      As to No. 18-72918, Fatty’s contention that the immigration judge lacked

jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d
887, 889 (9th Cir. 2020) (notice to appear “need not contain time, date, and place

information to vest an immigration court with jurisdiction if such information is

provided before the hearing”).

      As to No. 19-71929, Fatty has not raised, and therefore waives, any

challenge to the BIA’s denial of his motion to reopen as untimely. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in an opening brief are waived). Because this determination is

dispositive, we do not address Fatty’s contentions regarding prima facie eligibility

for relief. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts

and the agency are not required to make findings on issues the decision of which is

unnecessary to the results).

      PETITIONS FOR REVIEW DENIED.




                                          2                                   19-71929